Appeal by the defendant from a judgment of the Supreme Court, Kings County (Brill, J.), rendered March 22, 1995, convicting him of criminal sale of a controlled substance in the third degree (five counts) and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claims regarding certain comments made by the prosecutor during summation are for the most part unpreserved for appellate review (see, CPL 470.05 [2]; People v Nuccie, 57 NY2d 818). In any event, the remarks constituted a legitimate response to the defense counsel’s summation (see, People v Russo, 201 AD2d 512, affd 85 NY2d 872; People v Balnavis, 175 AD2d 134). Rosenblatt, J. P., Miller, Ritter and Copertino, JJ., concur.